Order entered February 6, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-20-00055-CV

                       IN THE INTEREST OF S.B. & S.B., CHILDREN

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JC-12-1096-X

                                             ORDER
       The reporter’s record in this termination of parental rights appeal is overdue. By postcard

dated January 23, 2020, we notified Court Reporter Pamela Sumler the reporter’s record was

overdue in this case. We directed Ms. Sumler to file the record within ten days and cautioned

her that any request for an extension must be submitted in writing explaining the extraordinary

reasons for the delay. To date, Ms. Sumler has not responded.

       Accordingly, we ORDER Pamela Sumler, Official Court Reporter for the 305th Judicial

District Court, to file, within TEN DAYS, either (1) the reporter’s record; or (2) written

verification that appellant has not requested the record.

       Because this is a parental termination case, we remind both the trial court and Ms. Sumler

that it is the responsibility of the Court Reporter to prepare, certify, and timely file the reporter’s

record and that the trial court must direct Ms. Sumler to immediately commence the preparation
of the reporter’s record. The trial court must arrange a substitute reporter if necessary. TEX. R.

APP. P. 28.4(b)(1).

       We notify appellant that if we receive verification that no request for the record has been

made, the appeal will be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Cheryl Lee Shannon
       Presiding Judge
       305th Judicial District Court

       Ms. Pamela Sumler
       Official Court Reporter
       305th Judicial District Court

       All parties




                                                    /s/     BILL WHITEHILL
                                                            JUSTICE